                                               United States Bankruptcy Court
                                               Middle District of Tennessee
In re:                                                                                                     Case No. 20-03560-MFH
LG ORNAMENTALS, LLC                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0650-3                  User: ko8454                       Page 1 of 1                          Date Rcvd: Aug 13, 2020
                                      Form ID: pdf001                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 15, 2020.
db             +LG ORNAMENTALS, LLC,   3904 HWY 31 E,   Bethpage, TN 37022-9026

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 15, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 13, 2020 at the address(es) listed below:
              JEFFREY S GRASL   on behalf of U.S. Trustee   US TRUSTEE jeffrey.s.grasl@usdoj.gov
              LEFKOVITZ AND LEFKOVITZ, PLLC   on behalf of Debtor   LG ORNAMENTALS, LLC
               slefkovitz@lefkovitz.com,
               stevelefkovitz@aol.com;sllbkecf@gmail.com;khancock@lefkovitz.com;lefkovitzcvlecf@lefkovitz.com;r5
               2946@notify.bestcase.com;mspezia@lefkovitz.com
              US TRUSTEE   ustpregion08.na.ecf@usdoj.gov
                                                                                            TOTAL: 3




            Case 3:20-bk-03560             Doc 12 Filed 08/15/20 Entered 08/15/20 23:47:01                                Desc
                                         Imaged Certificate of Notice Page 1 of 4
      Dated: 8/13/2020




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE

                                                )
IN RE:                                          )
                                                )       Chapter 11 Proceeding
LG ORNAMENTALS, LLC,                            )       Case No. 320-03560
                                                )       Marian F. Harrison, Judge
         Debtor.                                )
                                                )

                     ORDER GRANTING MOTION TO SET BAR DATE
                           FOR FILING PROOF OF CLAIMS

         Upon the Debtor’s Motion to Set Bar Date for Filing Proof of Claims, it is hereby

ORDERED the bar date for all creditors others than a governmental unit to file a proof of claim in

this proceeding is November 25, 2020. This date represents at least ninety (90) days from the first

scheduled setting of the Debtor’s §341 meeting of creditors. It is further ORDERED that the bar

date for governmental units to file a proof of claim in this proceeding is February 23, 2021. This date

represents at least one hundred eighty (180) days from the date of the order for relief. It is further

ORDERED that any creditor that fails to timely file a claim shall not be treated as a creditor with

respect to such claim for the purposes of voting and distribution.

            THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY
                    AS INDICATED AT THE TOP OF THIS PAGE




Case 3:20-bk-03560        Doc 12 Filed 08/15/20 Entered 08/15/20 23:47:01                     Desc
                        Imaged Certificate of Notice Page 2 of 4
APPROVED FOR ENTRY:

LEFKOVITZ & LEFKOVITZ, PLLC

/S/ STEVEN L. LEFKOVITZ
Steven L. Lefkovitz, No. 5953
Attorney for Debtor
618 Church Street, Suite 410
Nashville, Tennessee 37219
Phone: (615) 256-8300
Fax: (615) 255-4516
Email: slefkovitz@lefkovitz.com



                                CERTIFICATE OF SERVICE

        I hereby certify that I have sent a true and exact copy of the foregoing to the United
States Trustee, William Timothy Stone, Trustee, and all other parties of record to receive notice
electronically via the United States Bankruptcy Court’s CM/ECF system, this 10th day of August,
2020.

        I further certify that I have sent a true and exact copy of the foregoing to the Debtor and
all creditors and parties-in-interest pursuant to the attached mailing matrix, by U.S. Mail, postage
prepaid, this 10th day of August, 2020.

                                                     /S/ STEVEN L. LEFKOVITZ
                                                     Steven L. Lefkovitz




Case 3:20-bk-03560       Doc 12 Filed 08/15/20 Entered 08/15/20 23:47:01                   Desc
                       Imaged Certificate of Notice Page 3 of 4
Label Matrix for local noticing                    LEFKOVITZ AND LEFKOVITZ, PLLC +                       LG ORNAMENTALS, LLC
0650-3                                             618 CHURCH ST STE 410                                 3904 HWY 31 E
Case 3:20-bk-03560                                 NASHVILLE, TN 37219-2452                              Bethpage, TN 37022-9026
MIDDLE DISTRICT OF TENNESSEE
Nashville
Fri Aug 7 14:33:47 CDT 2020
701 Broadway Room 170                              Cassie Burton                                         IRS
Nashville, TN 37203-3979                           c/o Sherwood Litigation                               CNTRLZD INSOLVENCY OPRTN
                                                   201 4th Ave N S 1130                                  PO BOX 7346
                                                   Nashville TN 37219                                    PHILADELPHIA PA 19101-7346


Milessa Thomas                                     (p)TENNESSEE DEPARTMENT OF REVENUE                    US TRUSTEE +
c/o Christopher Boiano Esq.                        ATTN COLLECTION SERVICES DIVISION BANKRUPTCY UNIT     OFFICE OF THE UNITED STATES TRUSTEE
115 Shivel Dr.                                     P O BOX 190665                                        701 BROADWAY STE 318
Hendersonville TN 37075-3536                       NASHVILLE TN 37219-0665                               NASHVILLE, TN 37203-3966




                  The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                  by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


TENNESSEE DEPARTMENT OF REVENUE                    End of Label Matrix
500 DEADERICK STREET                               Mailable recipients       8
ANDREW JACKSON STATE OFFICE BUILDING               Bypassed recipients       0
Nashville TN 37242                                 Total                     8




                                                                                                  This Order has been electronically
                                                                                                  signed. The Judge's signature and
                                                                                                  Court's seal appear at the top of the
                                                                                                  first page.
                                                                                                  United States Bankruptcy Court.




              Case 3:20-bk-03560            Doc 12 Filed 08/15/20 Entered 08/15/20 23:47:01                                  Desc
                                          Imaged Certificate of Notice Page 4 of 4
